Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED FINAL ACTION
Status of Claims
	Claims 1 and 36 are withdrawn.  Claims 2-17 have been cancelled.  Claim 18, 19, 23, 27-30 and 32 are currently amended.  Claims 1 and 18-35 are pending.  Claims 18-35 are method claims and are fully considered.  Applicant uses wrong status identifiers for claims 1 and 36.
Status of Previous Objections / Rejections
Examiner maintains the previous 35 USC §112, 35 USC §103 and Double Patenting rejections.
Response to Amendment
In their reply dated November 4, 2021, Applicant made claim amendments only to address objections and clarity issues.  Also claim 23 now depends from claim 18.  However, Applicant presents arguments concerning the proper use of a commonly owned reference.  Examiner addresses these arguments in the Response to Arguments section.   The Double Patenting rejection remains because the terminal disclaimer was disapproved.  Also see Interview Summary.
Claim Objections
The amendment to the claims filed on November 4, 2021, does not comply with the requirements of 37 CFR 1.121(c) because of claim 18 and 36 uses improper claim status identifiers.  Claim 18 has amendments but is marked as Previously Presented and claim 35 is withdrawn per the restriction requirement but is also marked as Previously Presented.
See MPEP §714 II. C for the pertinent rules.

This is a non-compliance issue and is only included for informational purposes.  That is, although the amendment is non-compliant, to reduce processing time and in the interest of compact prosecution, the Office accepted the amendment rather than issuing a notice of non-compliant amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 18-22 and 24-35 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Code et al. (US20170029298) in view of Conner et al. (US20120279920).
Regarding claims 18-22 and 24-35, Code et al. (Code), discloses a method of treating aqueous effluent from an aqueous stream from at least one of a manufacturing facility, compounding facility or municipal water treatment facility by generating reductive and/or oxidative chemical species in an aqueous fluid stream (Abstract, [0040], [0041], [0053], [0072], [0132], where industrial and medical waste suggests a potential effluent source stream from manufacturing and compounding facility), the method comprising: 
a) providing a filter material comprising at least one porous carbon support layer and a silicate wool or glass wool layer in direct contact with the at least one porous carbon support layer ([0042]); 
b) passing an electric current through the filter material ([0043]) while directing a contaminated aqueous mass into contact with the filter material in the presence of the electric current ([0045]); and 
c) adsorbing the contaminants from the fluid mass onto the filter material in the presence of the electric current, thereby decomposing the contaminants ([0046]).
Therefore, Code discloses the claimed invention, except
i)  the porous carbon support layer has distributed halogens or halides within; and

Regarding item i), since Code discloses that distributing halogens or halide salts within the filter material is beneficial, it would have been obvious to seek a filter material, such as the porous carbon support layer or the silicate wool or glass wool layer, already containing such distributed halogens or halide salts or to distribute the halogens or halide salts to the filter material in advance of passing an electric current.
Regarding item ii), Code does disclose that activated carbon often impregnated with iodine (a halogen), which carbon one could theoretically include in the carbon porous support layer of the filter material, is useful in the purification of medical waste and that target application for the method include medical waste ([0053], [0132]).  Medical waste could include contaminants selected from the group consisting of natural hormonal or synthetic hormonal contamination.  Also, carbon is a known for its use in wastewater treatment ([0040]) and is a known adsorbent  of organic wastes during wastewater treatment ([0072]).  Of course, at least natural hormones are organic in nature.  One would also expect that certain wastewater streams would contain natural or synthetic hormonal contaminants.  Moreover, Code does not place any restriction on the type of contaminants that could be adsorbed.
Additionally, Conner et al. (Conner) discloses a wastewater treatment system comprising a first biological reaction zone, a second biological reaction zone and a membrane operating system (Abstract). The first biological reaction zone is constructed and arranged to receive and treat the wastewater and the second biological reaction zone includes a separation subsystem and is constructed and arranged to receive effluent from the first biological reaction zone (Id.).  A Id.).  Conner teaches that wastewater from industrial and municipal sources typically contain a host of diverse materials, including biological solids, and inert material and organics, including biologically inhibitory and refractory organics ([0050]).  The biologics and inhibitory and refractory organics includes at least natural hormones ([0050]).
Therefore, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to tailor the method such that one could expect natural or synthetic hormonal contaminants in one or more of the effluent aqueous streams from one or more of the facilities, whereby one would also expect that these contaminants will be adsorbed onto the filter, since they are a typical component of some effluent aqueous streams, and the filter material is capable of adsorbing such typical contaminants.
Additional Disclosures Included: Claim 19: The electric current flows in a direction perpendicular to movement of the fluid stream and passing a fluid stream containing elemental halogens and/or halide salts through the at least two filter elements, thereby distributing halogens or halides within the at least two filter elements (claim 18, Code, [0043], [0106], [0118]); Claim 20: In the method, there are at least two filter elements (claim 18 above, where the two or more filter layers, or the at least one porous carbon support layer and a silicate wool or glass wool layer, are at least two filter elements) and wherein absorbed contaminant is disassociated from surfaces of the at least two filter elements (Code, [0133]) and disassociated contaminant is removed from the filter material by carrying away the disassociated contaminant in the fluid flow mass (Code, [0101]), wherein the electric current is applied at voltages between 0.05 and 36 volts (Code, [0068]); Claim 21: The at least two filter elements are divided into discrete sections of at least two sections, each of the discrete sections having a spacer element in direct contact Claim 22: The spacer element consists essentially of a silicate wool spacer (Code, claim 3); Claim 23: The method of the filter material comprises activated carbon and from 0.01% to 80.00% by total weight of solids silicate wool or glass wool as the silicate wool or glass wool layer, the filter material produced by packing and shaping of the filter material in dry state or when saturated in an aqueous or alcohol solution (Code, claim 4); Claim 24: The fluid stream contains halide salts comprising hydrogen halide and/or potassium halide, and/or sodium halide, and/or calcium di-halide (Code, claim 5); Claim 25: The electric current is applied at voltages between 0.05 and 36 volts (Code, [0068]); Claim 26: The electric current is applied before and during passing a contaminated fluid through the filter material (Code, claim 7); Claim 27: The fluid stream comprises water and elemental iodine (Code, claim 8); Claim 28: The fluid stream further comprises ionic species of iodine, copper, potassium and sulfate (Code, claim 9); Claim 29: In the method step c) is performed at the same time that step b) is initiated (Code, claim 9, or would have been obvious to change or experiment with the order of the steps); Claim 30: The method is performed on an apparatus for disinfecting and/or removing contamination from a fluid comprising: 
d) a housing containing the at least two filter elements; 
e) a spacer material between the at least two filter elements, in contact with adjacent filter elements, to separate the at least two filter elements into discrete sections; 

g) a fluid outlet port from the housing corresponding to each discrete section of the filter material as separated by the spacer material; 
h) a source of contaminated fluid mass available to the fluid inlet port; 
i) a source of halide salts or elemental halogen in an aqueous carrier available for movement into the at least two filter elements; 
j) a source of pressure for moving active fluid selected from the group consisting of the contaminated fluid mass and the halide salts or elemental halogen in an aqueous carrier through the inlet port and through the outlet port; 
k) a current source configured to pass a voltage of between 0.05 and 36 volts across the at least two filter elements; and 
l) a source of fluid flow mass to move fluid mass through the filter material during passage of direct current through the at least two filter elements (Code, claim 12); Claim 31: The at least two filter elements comprise activated carbon and from 0.01% to 80.00% by total weight of solids silicate wool or glass wool, the at least two filter elements produced by packing and shaping of the activated carbon in a dry state or when saturated in an aqueous or alcohol solution (Code, claim 4); Claim 32: The fluid stream contains halide salts comprising hydrogen halide, and/or potassium halide, and/or sodium halide, and/or calcium di-halide, and wherein absorbed contaminant is disassociated from surfaces of the at least two filter elements and disassociated contaminant is removed from the filter material by carrying away the disassociated contaminant in the fluid flow mass (Code, claim 7, [0062]-[0064]); Claim 33: The electric current is applied at voltages between 0.05 and 36 volts (Code, [0068]); Claim 34: The electric current is applied Claim 35: The fluid stream comprises water and elemental iodine (Code, claim 8). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 
Claims 18-22 and 24-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. US 10,051,866 and claims 1-16 of U.S. Patent No. US 10,654,731.  Although the claims at issue are not identical, they are not patentably distinct from each other because the applications recite the same or similar limitations relating to a method for treating aqueous effluent from an aqueous stream via use of a filter material with distributed halogens or halides, passing an electric current through the filter material to adsorbing the contaminants onto the filter material.  The present invention is more specific with respect to the type of contaminants but this aspect would have been obvious to one of ordinary skill since it is known that certain wastewater effluent streams will contain hormonal contaminants and adsorption of such contaminants would be an expected part of the process.  Neither of the patent place any restriction on the type of contaminants that could be adsorbed.
Response to Arguments
	Applicant’s arguments filed 11-04-2021 have been fully considered.  Applicant presents two basic arguments to state that the Code reference (US 2017/0029298; Code-298) is not prior art based on a priority claim.  The first appears to be a policy argument which Examiner cannot address particularly since the terminal disclaimer referenced therein is not approved and was not yet re-filed.   
	Regarding the second contention, the relevant issue is whether the concept of “adsorbing contaminants from the fluid mass onto the at least two filter elements, thereby disinfecting or removing the contaminants; wherein the electric current flows in a direction perpendicular to 
	For example, if the subject matter in Code-298 were in an unrelated reference, and this portion was the only subject matter in contention, Examiner could not necessarily reasonably apply such a reference an anticipatory or implicit.  Examiner would need another reference or a strong obviousness rationale to show that the subject matter is addressed.  Therefore, the same reasoning would apply to the related Code-298 whether Code provided a species or a genus of the related invention.  More is necessary to show that Code-298 was in possession of all the subject matter of the current claims.  Assumable this and other reason is why the current application was filed as a CIP rather than a regular continuation.  Examiner used a priority or effective filing date of November 8, 2018 but did not include a detailed priority analysis at this juncture. 
	Therefore, Examiner respectfully disagrees with Applicants contention that the rejection under 35 USC 103 including Code is in legal error as that Code (20170029298) is not available prior art under 35 USC 102 and therefore not available as a reference under 35 USC 103.
	As such, Examiner believes the claims are not presently in condition for allowance.	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication (AIC).  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Hayden Brewster/